Exhibit 10.1

EXECUTION VERSION

 

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT

DATED AS OF JULY 23, 2012

AMONG

WALGREEN CO.,

as the Borrower

THE LENDERS FROM TIME TO TIME PARTY HERETO,

GOLDMAN SACHS BANK USA,

as Administrative Agent

GOLDMAN SACHS BANK USA

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

and

BANK OF AMERICA, N.A.,

as Syndication Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     1   

1.1

   Certain Defined Terms      1   

1.2

   References      20   

ARTICLE II THE CREDITS

     21   

2.1

   Description of Facility; Commitment      21   

2.2

   Maturity Date      21   

2.3

   [Reserved.]      21   

2.4

   Types of Loans      21   

2.5

   Fees      21   

2.6

   Minimum Amount of Each Loan      22   

2.7

   Optional Commitment Reductions and Principal Payments      22   

2.8

   Mandatory Commitment Reductions and Principal Payments      22   

2.9

   Method of Selecting Types and Interest Periods for New Loans      23   

2.10

   Conversion and Continuation of Outstanding Loans      23   

2.11

   Interest Rates      24   

2.12

   Rates Applicable After Default      24   

2.13

   Method of Payment      24   

2.14

   Noteless Agreement; Evidence of Indebtedness      25   

2.15

   Telephonic Notices      25   

2.16

   Interest Payment Dates; Interest and Fee Basis      26   

2.17

   Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans      26   

2.18

   Lending Installations      26   

2.19

   Payments Generally; Administrative Agent’s Clawback      27   

2.20

   Replacement of Lender      28   

2.21

   [Reserved.]      28   

2.22

   [Reserved.]      28   

2.23

   Sharing of Payments by Lenders      28   

2.24

   [Reserved.]      29   

2.25

   Defaulting Lenders      29   

ARTICLE III YIELD PROTECTION; TAXES

     30   

3.1

   Yield Protection      30   

3.2

   Changes in Capital Adequacy Regulations; Certificates for Reimbursement;
Delay in Requests      31   

3.3

   Illegality      31   

3.4

   Compensation for Losses      32   

3.5

   Taxes      32   

3.6

   Mitigation Obligations      36   

3.7

   Inability to Determine Rates      36   

3.8

   Survival      37   

ARTICLE IV CONDITIONS PRECEDENT

     37   

4.1

   Effective Date      37   

4.2

   Closing Date      38   

4.3

   Actions During Commitment Period      39   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     40   

5.1

   Existence and Standing      40   

5.2

   Authorization and Validity      40   

5.3

   No Conflict; Government Consent      40   

5.4

   Financial Statements      41   

5.5

   Material Adverse Change      41   

5.6

   Taxes      41   

5.7

   Litigation      41   

5.8

   [Reserved.]      42   

5.9

   Accuracy of Information      42   

5.10

   Regulation U      42   

5.11

   OFAC, U.S. Patriot Act, FCPA      42   

5.12

   Compliance With Laws      43   

5.13

   Solvency      43   

5.14

   ERISA; Foreign Pension Matters      43   

5.15

   Plan Assets; Prohibited Transactions      43   

5.16

   Environmental Matters      43   

5.17

   Investment Company Act      44   

ARTICLE VI COVENANTS

     44   

6.1

   Financial Reporting      44   

6.2

   Use of Proceeds      46   

6.3

   Notice of Default      46   

6.4

   Conduct of Business      46   

6.5

   Taxes      46   

6.6

   Compliance with Laws      47   

6.7

   Restrictive Agreements      47   

6.8

   Inspection; Keeping of Books and Records      47   

6.9

   Priority Debt      47   

6.10

   Merger      48   

6.11

   Sale of Assets      48   

6.12

   [Reserved.]      49   

6.13

   Liens      49   

6.14

   Refinancing of the Loans      50   

6.15

   Restricted Payments      50   

6.16

   Financial Covenant      50   

6.17

   Share Purchase Agreement      50   

ARTICLE VII DEFAULTS

     51   

7.1

   Breach of Representations or Warranties      51   

7.2

   Failure to Make Payments When Due      51   

7.3

   Breach of Covenants      51   

7.4

   [Reserved.]      51   

7.5

   Default as to Other Indebtedness      51   

7.6

   Voluntary Bankruptcy; Appointment of Receiver; Etc.      51   

7.7

   Involuntary Bankruptcy; Appointment of Receiver; Etc.      52   

7.8

   Unfunded Liabilities      52   

7.9

   Judgments      52   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.10

   Other ERISA Liabilities      52   

7.11

   Change in Control      52   

7.12

   Invalidity of Loan Documents      53   

ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     53   

8.1

   Acceleration, Etc.      53   

8.2

   Amendments      53   

8.3

   Preservation of Rights      54   

ARTICLE IX GENERAL PROVISIONS

     54   

9.1

   Survival of Representations      54   

9.2

   Governmental Regulation      55   

9.3

   Headings      55   

9.4

   Entire Agreement      55   

9.5

   Several Obligations; Benefits of this Agreement      55   

9.6

   Expenses; Indemnification      55   

9.7

   Reserved      57   

9.8

   Accounting      57   

9.9

   Severability of Provisions      57   

9.10

   Non-Liability of Lenders      58   

9.11

   Confidentiality      58   

9.12

   Disclosure      59   

ARTICLE X THE ADMINISTRATIVE AGENT

     60   

10.1

   Appointment and Authority      60   

10.2

   Rights as a Lender      60   

10.3

   Reliance by Administrative Agent      60   

10.4

   Exculpatory Provisions      60   

10.5

   Delegation of Duties      61   

10.6

   Resignation of Administrative Agent      62   

10.7

   Non-Reliance on Administrative Agent and Other Lenders      62   

10.8

   No Other Duties, Etc.      62   

ARTICLE XI SETOFF

     63   

11.1

   Setoff      63   

ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

     63   

12.1

   Successors and Assigns      63   

12.2

   [Reserved]      67   

12.3

   [Reserved]      67   

12.4

   Dissemination of Information      67   

12.5

   Tax Treatment      67   

ARTICLE XIII NOTICES

     67   

13.1

   Notices; Effectiveness; Electronic Communication      67   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE XIV COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

     69   

14.1

   Counterparts; Effectiveness      69   

14.2

   Electronic Execution of Assignments      69   

ARTICLE XV CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     70   

15.1

   CHOICE OF LAW      70   

15.2

   CONSENT TO JURISDICTION      70   

15.3

   WAIVER OF JURY TRIAL      70   

15.4

   U.S. Patriot Act Notice      71   

15.5

   No Advisory or Fiduciary Responsibility      71   

 

iv



--------------------------------------------------------------------------------

SCHEDULES     

Pricing Schedule

     Commitment Schedule     

 

Schedule 13.1

 

 

-

  

 

Certain Addresses for Notices

EXHIBITS      Exhibit A   -    Form of Solvency Certificate Exhibit B   -   
Form of Compliance Certificate Exhibit C      Form of Assignment and Assumption
Exhibit D   -    Form of Promissory Note Exhibit E   -    Form of Borrowing
Notice Exhibit F   -    Form of Conversion/Continuation Notice

 

v



--------------------------------------------------------------------------------

364-DAY BRIDGE TERM LOAN AGREEMENT

This 364-Day Bridge Term Loan Agreement, dated as of July 23, 2012, is among
WALGREEN CO., an Illinois corporation, the institutions from time to time party
hereto as Lenders (whether by execution of this Agreement or an assignment
pursuant to Section 12.1) and GOLDMAN SACHS BANK USA, as Administrative Agent.

The Borrower has requested that the Lenders agree to make loans to the Borrower
on the Closing Date to finance, in part, the Initial Share Purchase and to pay
fees and expenses related to the Transactions. The Lenders are willing to make
such loans to the Borrower on the terms and subject to the conditions set forth
in this Agreement.

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Defined Terms.

As used in this Agreement:

“2007 Credit Agreement” means that certain revolving credit agreement dated as
of August 13, 2007, among the Borrower, Bank of America, as administrative agent
and the lenders party thereto.

“2007 Credit Facility Replacement Agreement” means any refinancing, replacement
or other amendment of the 2007 Credit Agreement that extends the maturity date
thereunder.

“2011 Credit Agreement” means that certain revolving credit agreement dated as
of July 20, 2011 among the Borrower, Bank of America, as administrative agent
and the lenders party thereto.

“2011 Credit Agreement Conforming Amendment” means any amendment or amendment
and restatement of the 2011 Credit Agreement to reflect changes conforming to
any 2007 Credit Facility Replacement Agreement.

“AB Group” means, collectively, the Target, its Subsidiaries and the UK Holdings
Group Members.

“Accounting Changes” has the meaning given in Section 9.8 hereof.

“Acquired Business” means the Target and its Subsidiaries.

“Acquisition Representations” means the representations made by the Seller with
respect to the Acquired Business in the Share Purchase Agreement as are material
to the interests of the Lenders (but only to the extent that the Borrower has
the right not to consummate the Initial Share Purchase, or to terminate its
obligations (or otherwise does not have an obligation to close), under the Share
Purchase Agreement as a result of a failure of any such representation in the
Share Purchase Agreement to be true and correct).



--------------------------------------------------------------------------------

“Administrative Agent” means Goldman Sachs in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article X.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 13.1, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agency Fee Letter” means the agency fee letter, dated as of June 18, 2012,
between the Borrower and Goldman Sachs in its capacity as Administrative Agent.

“Agent” means any of the Administrative Agent or the Syndication Agent, as
appropriate, and “Agents” means, collectively, the Administrative Agent and the
Syndication Agent.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as may be adjusted from time to time pursuant to the terms hereof. The
Aggregate Commitment as of the date hereof is Three Billion Five Hundred Million
and 00/100 Dollars($3,500,000,000).

“Agreement” means this 364-Day Bridge Term Loan Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Borrower
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to the calculation of financial ratios and other
financial tests required by this Agreement, “Agreement Accounting Principles”
means generally accepted accounting principles as in effect in the United States
as of the date of this Agreement, applied in a manner consistent with that used
in preparing the financial statements of the Borrower referred to in Section 5.4
hereof.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by Bank
of America as its “prime rate” and (c) the Eurodollar Base Rate plus 1.0%.
“Prime rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Applicable Law” means with respect to any Person, any federal, national, state,
local, cantonal, municipal, international or multinational statute, law,
ordinance, secondary and subordinate legislation, directives, rule (including
rules of common law), regulation, ordinance, treaty, Order (as defined in the
Share Purchase Agreement), permit, authorization or other requirement applicable
to such Person, its assets, properties, operations or business.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means the percentage rate per annum which is applicable at
such time with respect to Loans of such Type as set forth in the Pricing
Schedule.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Goldman Sachs and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and its respective successors, in its capacity as a Joint Lead
Arranger with respect to the financing contemplated by this Agreement.

“Arrangers Fee Letter” means the fee letter agreement, dated as of June 18,
2012, among the Borrower and the Arrangers.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Asset Sale” means a Disposition, in each case, on or after June 18, 2012, and
outside the ordinary course of business, to any Person other than the Borrower
or any of its Subsidiaries, in one or more transactions in excess of
$300,000,000 in the aggregate (including the receipt of Net Cash Proceeds on
account of a Casualty Event), of any Property, including a sale or issuance of
Equity Interests of any Subsidiary (other than (a) the sale of inventory or
sale, lease (including sub-lease) or license of other Property in the ordinary
course of business, (b) the sale or other Disposition of cash or cash
equivalents, (c) the sale, exchange or other Disposition of accounts receivable
in connection with the compromise, settlement or collection thereof consistent
with past practice, (d) any Disposition of assets that individually results in
Net Cash Proceeds to the Borrower and its Subsidiaries of $100,000,000 or less
or (e) a SunTrust Transaction).

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.1) and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the President, Senior or Executive Vice
President or Treasurer of the Borrower, acting singly.

“Bank of America” means Bank of America, N.A., a national banking association
having its principal office in Charlotte, North Carolina, in its individual
capacity, and its successors.

“Borrower” means Walgreen Co., an Illinois corporation, and its permitted
successors and assigns (including, without limitation, a debtor-in-possession on
its behalf).

“Borrower Materials” has the meaning given in Section 6.1.

 

3



--------------------------------------------------------------------------------

“Borrower Shareholders Agreement” means the Walgreen Co. Shareholders Agreement,
to be dated on or about August 2, 2012, among Borrower, Stefano Pessina, KKR
Sprint (Europe II) Limited, KKR Sprint (2006) Limited, KKR Sprint (KPE) Limited,
Alliance Santé Participations S.A., Kohlberg Kravis Roberts & Co. L.P. and
certain Persons becoming a party to such agreement by executing a joinder.

“Borrowing Notice” has the meaning given in Section 2.9.

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Charlotte, North Carolina, Chicago, Illinois and New York,
New York for the conduct of substantially all of their commercial lending
activities and interbank wire transfers can be made on the Fedwire system.

“Buyer Disclosure Schedule” means that certain document entitled “Buyer
Disclosure Schedule” delivered to the Seller by the Borrower prior to the
execution of the Share Purchase Agreement.

“Buyer Material Adverse Effect” means any Effect that, taken individually or
when taken together with all other applicable Effects, has been, is or would
reasonably be expected to be materially adverse to (a) the business, assets,
Liabilities, financial condition or results of operations of the Borrower and
its Subsidiaries, taken as a whole, or (b) the ability of the Borrower to
complete the Purchase Transactions or perform its obligations under the
Transaction Documents; provided, however, that, with respect to clause (a) only,
a “Buyer Material Adverse Effect” shall be deemed not to include Effects to the
extent resulting from (i) changes after June 18, 2012 in Agreement Accounting
Principles, (ii) changes after June 18, 2012 in Applicable Laws applicable to
companies in any industry in which the Borrower and its Subsidiaries operate,
(iii) changes after June 18, 2012 in global, national or regional political
conditions or general economic or market conditions generally affecting
companies in any industry in which the Borrower and its Subsidiaries operate,
(iv) the failure, in and of itself, to meet earnings projections, but not
including any underlying causes thereof, (v) the public disclosure of the Share
Purchase Agreement or the transactions contemplated t hereby or (vi) any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, except, with respect to clauses (ii), (iii) and (vi), to the extent
that such Effects disproportionately adversely affect the Borrower and its
Subsidiaries, taken as a whole, as compared to other companies in any industry
in which the Borrower and its Subsidiaries operate.

“Buyer SEC Reports” means the Borrower’s 2011 Annual Report on Form 10-K and the
Borrower’s subsequent Quarterly Reports on Form 10-Q as filed with the SEC from
and after August 31, 2011 and on or prior to June 18, 2012.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

4



--------------------------------------------------------------------------------

“Casualty Event” means any loss, damage or destruction of any of the Borrower’s
or any of its Subsidiaries’ Property that is insured or the condemnation of any
of the Borrower’s or any of its Subsidiaries’ Property.

“Change in Control” means any of the following events or circumstances: any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended) shall (i) acquire beneficial
ownership of 35% or more the outstanding shares of voting stock of the Borrower
or (ii) obtain the power (whether or not exercised) to elect a majority of the
Borrower’s board of directors, in each case, other than a transaction in which
(1) the Borrower becomes a direct or indirect Wholly-Owned Subsidiary of a
holding company and (2) the direct or indirect holders of the voting stock (or
equivalent interest) of such holding company immediately following such
transaction are substantially the same as the holders of the Borrower’s voting
stock (or equivalent interest) immediately prior to such transaction or do not
otherwise constitute a Person or group that has acquired beneficial ownership of
more than 35% of the outstanding shares of voting stock of the Borrower.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives promulgated thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued, promulgated or implemented.

“Closing Date” means the first date on which all of the conditions set forth in
Section 4.2 are satisfied (or waived in accordance with Section 8.2).

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
in an aggregate principal amount not to exceed the amount set forth on the
Commitment Schedule or in an Assignment and Assumption executed pursuant to
Section 12.1, as it may be modified as a result of any assignment that has
become effective pursuant to Section 12.1 or as otherwise modified from time to
time pursuant to the terms hereof.

“Commitment Fees” has the meaning given in Section 2.5(a).

“Commitment Period” means the period commencing on the Effective Date and ending
on the earlier of (a) the Closing Date and (b) the date of the termination of
the Commitments pursuant to Section 2.8(a).

“Commitment Schedule” means the Schedule identifying each Lender’s Commitment as
of the date hereof attached hereto and identified as such.

 

5



--------------------------------------------------------------------------------

“Commitment Termination Date” means the date on or before October 18, 2012, or
in the event that the “First Step End Date” (as defined in the Share Purchase
Agreement in effect on June 18, 2012) is extended to a date that is not later
than December 18, 2012 (the “Extended Date”) solely as a result of the failure
to satisfy the condition in Section 8.01 of the Share Purchase Agreement (as in
effect on June 18, 2012), such Extended Date.

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or Disposition of
Property of the Borrower or any of its Subsidiaries that has occurred since the
end of such fiscal quarter as if such acquisition or Disposition had occurred on
the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” has the meaning given in Section 2.10.

“Debt Issuance” means the incurrence of Indebtedness for Borrowed Money
(including the sale or issuance of debt securities), in each case, by the
Borrower or any Subsidiary, other than Excluded Debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means an event described in Article VII.

 

6



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.25(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, which request was made
because of a reasonable concern by the Administrative Agent that such Lender may
not be able to comply with its funding obligations hereunder; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority.

“Disposition” has the meaning given in Section 6.11.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Duration Fee” has the meaning given in Section 2.5(b).

“Effect” means any change, effect, event, development, circumstance or
occurrence.

“Effective Date” means the first date on which the conditions set forth in
Section 4.1 are satisfied (or waived in accordance with Section 8.2).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.1(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.1 (b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions

 

7



--------------------------------------------------------------------------------

relating to (a) the protection of the environment, (b) the effect of the
environment on human health, (c) emissions, discharges or releases of
pollutants, contaminants, hazardous substances or wastes into surface water,
ground water or land, or (d) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of pollutants, contaminants,
hazardous substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means the issuance of any Equity Interest of the Borrower to
any Person other than (i) pursuant to any employee equity compensation plan or
agreement or other employee equity compensation arrangement, any employee
benefit plan or agreement or other employee benefit arrangement or any
non-employee director equity compensation plan or agreement or other
non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
units, warrants or other equity awards, (ii) pursuant to dividend reinvestment
programs and (iii) securities or interests issued or transferred directly (and
not constituting cash proceeds of any issuance of such securities or interests)
as consideration in connection with any acquisition (including the Initial Share
Purchase), divestiture or joint venture arrangement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“Eurodollar Base Rate” means:

(a) for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or, (ii) if such rate is not available at such time for any
reason, the rate per annum determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and

 

8



--------------------------------------------------------------------------------

(b) for any interest calculation with respect to a Floating Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Floating Rate Loan being made
or maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate requested by the
Borrower pursuant to Sections 2.9 and 2.10.

“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the quotient of (i) the Eurodollar Base Rate applicable to such
Interest Period, divided by (ii) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period.

“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
its Subsidiaries, (ii) credit extensions under the 2007 Credit Agreement, the
2011 Credit Agreement (including as amended by the 2011 Credit Agreement
Conforming Amendment) and other existing credit lines of the Borrower and its
Subsidiaries, in each case up to the existing commitments thereunder as in
effect on June 18, 2012, (iii) credit extensions under the 2007 Credit Facility
Replacement Agreement in an aggregate principal amount of up to $1,000,000,000,
(iv) issuances by the Borrower and its Subsidiaries under short term commercial
paper programs (v) any trade or customer finance related financing in the
ordinary course of business (vi) the Loans, (vii) Indebtedness pursuant to a
SunTrust Transaction in an aggregate principal amount up to $75,000,000 and
(viii) other Indebtedness (including pursuant to a Sale and Leaseback
Transaction (other than a SunTrust Transaction)) in an aggregate principal
amount up to $100,000,000.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes) and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.5(e)(ii), (c) in the case
of a Foreign Lender, any U.S. withholding tax that (i) is required to be imposed
on amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.20) pursuant to the Laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Installation) or (ii) is attributable to such Foreign Lender’s failure to comply
with clause (B) of Section 3.5(e)(ii), except in the case of clause (i) to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending

 

9



--------------------------------------------------------------------------------

Installation (or assignment), to receive additional amounts from the Borrower
with respect to such withholding Tax pursuant to Section 3.5(a)(i) or (ii) and
(d) any U.S. federal withholding Taxes imposed under FATCA on any amount payable
to such recipient as a result of the failure of such recipient to satisfy the
applicable conditions for exemption from such withholding as set forth under
FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreements” means the 2007 Credit Agreement and the 2011 Credit
Agreement.

“FATCA” means sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letters” means the Agency Fee Letter, the Arrangers Fee Letter and the
Joinder Fee Letter.

“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower, any Subsidiary or any member of
the Controlled Group is a sponsor or administrator or to which the Borrower, any
Subsidiary or any member of the Controlled Group has any liability, and which
(a) is maintained or contributed to for the benefit of employees of the
Borrower, any of its respective Subsidiaries or any member of its Controlled
Group, (b) is not covered by ERISA pursuant to Section 4(b)(4) of ERISA, and
(c) under applicable local law, is required to be funded through a trust or
other funding vehicle.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

10



--------------------------------------------------------------------------------

“Goldman Sachs” means Goldman Sachs Bank USA.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“IFRS” means the standards and interpretations adopted by the International
Accounting Standards Board, including (a) the International Financial Reporting
Standards issued by the International Accounting Standards Board, (b) the
International Accounting Standards originally issued by the International
Accounting Standards Committee, in the form adopted by the International
Accounting Standards Board, (c) the final interpretations issued by the
International Financial Reporting Interpretations Committee and (d) the final
interpretations issued by the Standing Interpretations Committee, consistently
applied, as in effect at the date of such financial statements or information to
which it refers.

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Capitalized Lease Obligations, (viii) for
its Rate Management Obligations, (ix) for its Receivables Transaction Attributed
Indebtedness and (x) with respect to Disqualified Stock, (b) the obligations of
others, whether or not assumed, secured by Liens on property of such Person or
payable out of the proceeds of, or production from, property or assets now or
hereafter owned or acquired by such Person and (c) any other obligation or other
financial accommodation which in accordance with Agreement Accounting Principles
would be shown as a liability on the consolidated balance sheet of such Person.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) the obligations of such Person (i) for borrowed money, (ii) under or with
respect to notes payable and drafts accepted which represent extensions of
credit (whether or not representing obligations for borrowed money) to such
Person, (iii) constituting reimbursement obligations with respect to letters of
credit issued for the account of such Person, (iv) for the deferred purchase
price of property or services (other than current accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (v) for its Contingent Obligations with respect to Indebtedness for
Borrowed Money of another Person of the type described in clauses (a)(i), (ii),
(iii), (iv), (vi) or (vii) or which are required under Agreement Accounting
Principles to be reflected as a liability on the balance sheet of such Person,
(vi) for its Capitalized Lease Obligations, (vii) with respect to Disqualified
Stock and (b) the obligations of others, whether or not assumed, secured by
Liens on property of such Person or payable out of the proceeds of, or
production from, property or assets now or hereafter owned or acquired by such
Person.

 

11



--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” has the meaning given in Section 9.6(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other person or subject to any
other credit enhancement.

“Information” has the meaning given in Section 9.11.

“Initial Share Purchase” means the purchase by the Borrower or one or more of
its Subsidiaries of not less than 45% of the issued and outstanding capital
stock in the Target pursuant to the Share Purchase Agreement.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or Disposition of Property of the
Borrower or any of its Subsidiaries that has occurred since the end of such
fiscal quarter as if such acquisition or Disposition had occurred on the last
day of such fiscal quarter, of all trade names, trademarks, licenses, patents,
copyrights, service marks, goodwill and other like intangibles.

“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months or such other period agreed to by the Lenders and the
Borrower, commencing on the Closing Date or on the date on which a Eurodollar
Loan is continued or a Floating Rate Loan is converted into a Eurodollar Loan.
Such Interest Period shall end on but exclude the day which corresponds
numerically to such date one, two, three or six months or such other agreed upon
period thereafter, provided, however, that if there is no such numerically
corresponding day in such next, second, third or sixth succeeding month or such
other succeeding period, such Interest Period shall end on the last Business Day
of such next, second, third or sixth succeeding month or such other succeeding
period. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.

“Joinder Fee Letter” means the joinder fee letter agreement, dated as of
June 29, 2012, among the Borrower, the Arrangers and the additional commitment
parties party thereto.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Agents, the
office, branch, subsidiary or affiliate of such Lender or Agent listed on the
administrative information sheets provided to the Administrative Agent in
connection herewith, or otherwise selected by such Lender or Agent pursuant to
Section 2.18.

 

12



--------------------------------------------------------------------------------

“Liability” means any debt, obligation, commitment, liability or Indebtedness
(as defined in the Share Purchase Agreement) of any kind, character or
description, whether absolute, contingent, accrued, liquidated, unliquidated,
known, unknown, matured or unmatured.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan pursuant to
Section 2.1 (and any conversion or continuation thereof pursuant to
Section 2.10)

“Loan Documents” means this Agreement and each Note issued (if requested)
pursuant to Section 2.14, as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

“Material Indebtedness” has the meaning given in Section 7.5(a).

“Material Subsidiary” means any Subsidiary of the Borrower, (a) whose total
assets (determined in accordance with Agreement Accounting Principles) are
greater than 5% of the Consolidated Assets, (b)whose total revenues (determined
in accordance with Agreement Accounting Principles) are greater than 5% of the
total revenues of the Borrower and its Subsidiaries, or (c) whose total net
earnings (determined in accordance with Agreement Accounting Principles) are
greater than 5% of the total net earnings of the Borrower and its Subsidiaries.

“Maturity Date” means the date that is 364 days from the Closing Date or, if
such date is not a Business Day, then the immediately preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Index Debt.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party to which more
than one employer is obligated to make contributions.

“Net Cash Proceeds” means with respect to any Asset Sale, Equity Issuance or
Debt Issuance (a) the cash proceeds (including, in the case of any Casualty
Event, insurance, condemnation or similar proceeds) actually received in respect
of such event, including any cash

 

13



--------------------------------------------------------------------------------

received in respect of any non-cash proceeds, but only as and when received, net
of (b) the sum, without duplication, of (i) all reasonable fees and
out-of-pocket expenses paid in connection with such event by the Borrower and
its Subsidiaries, including attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, other
customary expenses and brokerage, consultant and other customary fees, in each
case, actually incurred in connection therewith, (ii) the amount of all Taxes
(including Taxes attributable to the repatriation of such cash proceeds from a
foreign Subsidiary of the Borrower) paid (or reasonably estimated to be payable)
by the Borrower and its Subsidiaries and (iii) in the case of an Asset Sale,
(A) the amount of all payments required to be made by the Borrower and its
Subsidiaries as a result of such event to repay obligations secured by such
assets and (B) the amount of any reserves established by the Borrower and its
Subsidiaries in accordance with Agreement Accounting Principles to fund purchase
price adjustment, indemnification and similar contingent liabilities in
connection therewith; provided that if the Borrower or any of its Subsidiaries
receive proceeds that would otherwise constitute Net Cash Proceeds from any
Asset Sale, then so long as, in the case of an Asset Sale other than a Casualty
Event, at the time of receipt of such Net Cash Proceeds and at the proposed time
of the reinvestment or commitment to reinvest such Net Cash Proceeds, no Default
shall be continuing, the Borrower or such Subsidiary may use, or commit to use,
any portion of such proceeds (the “Reinvestment Amount”) to acquire, construct,
improve, upgrade or repair assets useful in the business of the Borrower or its
Subsidiaries or to consummate any business acquisition, and in each case, the
Reinvestment Amount shall not constitute Net Cash Proceeds until, and except to
the extent (but shall then be deemed to have been received to such extent and
shall constitute Net Cash Proceeds and not be covered by this proviso), (A) not
so used (or committed to be used) within the 180-day period of receipt of such
proceeds or (B) if committed to be used within such 180-day period, not so used
within the maximum period contemplated in the relevant agreement for the
consummation thereof. For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii)(B) above shall be reduced, the amount of such reduction
shall, except to the extent such reduction is made as a result of a payment
having been made in respect of the contingent liabilities with respect to which
such reserve has been established, be deemed to be receipt, on the date of such
reduction, of Net Cash Proceeds in respect of such event.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Note” is defined in Section 2.14(d).

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to any of the Agents, any Lender, the Arrangers,
any affiliate of any Agent, Lender or Arranger, or any indemnitee under the
provisions of Section 9.6 or any other provisions of the Loan Documents and the
Fee Letters, in each case of any kind or nature, present or future, arising
under this Agreement, any other Loan Document or any Fee Letter, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty,

 

14



--------------------------------------------------------------------------------

indemnification, or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired. The term includes, without
limitation, all interest, charges, expenses, fees, attorneys’ fees and
disbursements, paralegals’ fees, and any other sum chargeable to the Borrower or
any of its Subsidiaries under this Agreement, any other Loan Document or any Fee
Letter.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” has the meaning given in Section 12.1(d).

“Participant Register” has the meaning given in Section 12.1(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Maturity Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group may have liability.

“Platform” has the meaning given in Section 6.1.

“Pricing Schedule” means the Schedule identifying the Applicable Margin attached
hereto identified as such.

“Priority Debt” means the sum, without duplication, of (a) Indebtedness for
Borrowed Money of the Borrower secured by Liens not otherwise permitted by
clauses (a) through (e) of Section 6.13, plus (b) all Indebtedness for Borrowed
Money of the Borrower’s Subsidiaries.

“Priority Debt Cap” means, at any date of determination, (a) prior to the
Subsequent Share Purchase Date, ten percent (10%) of Total Tangible Assets on
such date and (b) on and after the Subsequent Share Purchase Date, the greater
of (i) ten percent (10%) of Total Tangible Assets on such date and (ii) the
aggregate outstanding principal amount on such date of Target Debt plus
$500,000,000; provided that the amount in this clause (ii) shall not exceed
twenty percent (20%) of Total Tangible Assets.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) and the denominator of which

 

15



--------------------------------------------------------------------------------

is the Aggregate Commitment at such time, or if the Aggregate Commitment has
been terminated, a portion equal to a fraction the numerator of which is such
Lender’s outstanding Loan at such time and the denominator of which is the sum
of the aggregate outstanding Loans at such time.

“Public Lender” has the meaning given in Section 6.1.

“Purchase Transactions” means the Initial Share Purchase and the Subsequent
Share Purchase.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto, provided
that all of the terms and conditions of any such transaction or series of
transactions involving Receivables Transaction Attributed Indebtedness in excess
of $100,000,000, including without limitation the amount and type of any
recourse to the Borrower or any Subsidiary with respect to the assets
transferred, are acceptable to the Administrative Agent and the Required
Lenders.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” has the meaning given in Section 12.1(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

16



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reinvestment Amount” has the meaning given in the definition of Net Cash
Proceeds.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means Lenders in the aggregate having greater than fifty
percent (50%) of the Aggregate Commitment or, if the Aggregate Commitment has
been terminated, Lenders in the aggregate holding greater than fifty percent
(50%) of the aggregate outstanding Loans; provided that the Commitment of, and
the Loan held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Index Debt.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

17



--------------------------------------------------------------------------------

“Seller” means AB Acquisitions Holdings Limited, a private limited liability
company incorporated under the laws of Gibraltar.

“Share Purchase Agreement” means that certain Purchase and Option Agreement,
dated as of June 18, 2012, by and among the Target, the Seller and the Borrower,
together with all exhibits and schedules thereto and the shareholders agreement
referred to therein.

“Solvent” means (a) the fair value of the property of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, on a consolidated basis, (b) the present fair saleable value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis, is
greater than the amount that will be required to pay the probable liability of
the Borrower and its Subsidiaries on their debts, on a consolidated basis, as
they become absolute and matured, (c) the capital of the Borrower and its
Subsidiaries, on a consolidated basis, is not unreasonably small in relation to
their business as now conducted and as proposed to be conducted following the
Closing Date; and (d) the Borrower and its Subsidiaries, on a consolidated
basis, do not intend to incur, nor believe that they will incur, debts,
including current obligations, beyond their ability to pay such debts as they
become absolute and matured. For the purposes of the foregoing, the amount of
any contingent liability at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Default” means any (x) Default or Unmatured Default under Section 7.2
or (y) Default under Sections 7.3 (solely with respect to a breach of Sections
6.9, 6.10, 6.11 and 6.13), 7.5, 7.6 and 7.7.

“Specified Representation” means the representations and warranties in Sections
5.1(a), 5.2, 5.3(a) (provided that sub-clause (iii) thereof shall apply only
with respect to no conflict or default under any indenture, instrument or
agreement for committed or funded indebtedness in excess of $100,000,000 or that
is otherwise material to the Borrower and its Subsidiaries), 5.4 (which shall be
applicable only with respect to the Borrower’s August 31, 2011 audited annual
financial statements), 5.10, 5.11, 5.13, and 5.17.

“Subsequent Share Purchase” means the purchase by the Borrower or one or more of
its Subsidiaries pursuant to the option set forth in the Share Purchase
Agreement of the remainder of the issued and outstanding capital stock of the
Target and one of the Target’s Affiliates not already owned by the Borrower or
its Subsidiaries following consummation of the Initial Share Purchase.

“Subsequent Share Purchase Date” means the date of consummation of the
Subsequent Share Purchase.

“Subsidiary” of a Person means (a) any corporation more than fifty percent
(50%) of the outstanding securities having ordinary voting power of which shall
at the time be owned or controlled, directly or indirectly, by such Person or by
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries, or (b) any partnership, limited liability company, association,
joint venture or similar business organization more than fifty percent (50%) of
the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Subsidiary” shall mean a Subsidiary of the Borrower.

 

18



--------------------------------------------------------------------------------

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“SunTrust Transaction” means one or more Sale and Leaseback Transactions with
affiliates of SunTrust Banks, Inc. in an aggregate principal amount up to
$75,000,000.

“Syndication Agent” means Bank of America in its capacity as the syndication
agent for the Lenders, and not in its individual capacity as a Lender.

“Target” means Alliance Boots GmbH, a private limited liability company
incorporated under the laws of Switzerland.

“Target Debt” means the Indebtedness for Borrowed Money of the Target and its
Subsidiaries that is either (x) outstanding on the Subsequent Share Purchase
Date or (y) a refinancing, extension or renewal thereof that does not increase
the aggregate principal amount thereof (plus accrued and unpaid interest and
premium thereon and underwriting discounts, fees, commissions, and expenses in
connection therewith); provided that, any such Indebtedness for Borrowed Money
(or any such refinancing, extension or renewal thereof) that is (i) both
(x) secured by a Lien on any of the assets of the Target or its Subsidiaries and
(y) guaranteed by the Borrower (or with respect to which the Borrower is
otherwise an obligor), (ii) secured by any of the assets of the Borrower or
(iii) guaranteed by, or secured by any of the assets of, any of the Borrower’s
Subsidiaries (other than the Target and its Subsidiaries) (or with respect to
which any of the Borrower’s Subsidiaries (other than the Target and its
Subsidiaries) is otherwise an obligor) shall not, in each case, constitute
Target Debt.

“Target Material Adverse Effect” means any Effect that, taken individually or
when taken together with all other applicable Effects, has been, is or would
reasonably be expected to be materially adverse to (a) the business, assets,
Liabilities, financial condition or results of operations of the Target and the
other members of the AB Group, taken as a whole, or (b) the ability of the
Target or the Seller to complete the Purchase Transactions or perform their
respective obligations under the Transaction Documents; provided, however, that,
with respect to clause (a) only, a “Target Material Adverse Effect” shall be
deemed not to include Effects to the extent resulting from (i) changes after
June 18, 2012 in IFRS, (ii) changes after June 18, 2012 in Applicable Laws
applicable to companies in any industry in which the AB Group operates,
(iii) changes after June 18, 2012 in global, national or regional political
conditions or general economic or market conditions generally affecting
companies in any industry in which the AB Group operates, (iv) the failure, in
and of itself, to meet earnings projections, but not including any underlying
causes thereof, (v) the public disclosure of the Share Purchase Agreement or the
transactions contemplated thereby or (vi) any outbreak or escalation of
hostilities, declared or undeclared acts of war or terrorism, except, with
respect to clauses (ii), (iii) and (vi), to the extent that such Effects
disproportionately adversely affect the Target and the other members of the AB
Group, taken as a whole, as compared to other companies in any industry in which
the AB Group operates).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

 

19



--------------------------------------------------------------------------------

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less Intangible Assets.

“Transaction Documents” means the Share Purchase Agreement and each of the other
“Transaction Documents” as defined therein.

“Transactions” means the borrowings by the Borrower under this Agreement, the
Initial Share Purchase and the payment of related transaction fees and expenses.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Loan.

“UK Holdings Group Members” means AB Acquisitions UK Holdco 3 Limited, Alliance
Healthcare Italy and Russian Holdco (each as defined in the Share Purchase
Agreement) and, in each case, their respective Subsidiaries.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)).

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

1.2 References.

Any references to the Borrower’s Subsidiaries shall not in any way be construed
as consent by the Administrative Agent or any Lender to the establishment,
maintenance or acquisition of any Subsidiary, except as may otherwise be
permitted hereunder.

 

20



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

2.1 Description of Facility; Commitment.

Upon the satisfaction of the conditions precedent set forth in Sections 4.1 and
4.2, each Lender severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make the Loans to the Borrower on the Closing
Date in an aggregate principal amount not to exceed the Commitment of such
Lender; provided that if for any reason the full amount of such Lender’s
Commitment is not fully drawn on the Closing Date, the undrawn portion thereof
shall automatically be cancelled thereon. Any amount borrowed under this
Section 2.1 and subsequently repaid or prepaid may not be re-borrowed. Each
Lender’s Commitment shall terminate immediately and without further action
(x) on the Closing Date after giving effect to the funding of such Lender’s
Commitment on such date or (y) in accordance with Section 2.8(a).

2.2 Maturity Date.

Any outstanding Loans and all other unpaid Obligations then outstanding shall be
paid in full by the Borrower on the Maturity Date.

2.3 [Reserved.]

2.4 Types of Loans.

The Loans may consist of Floating Rate Loans or Eurodollar Loans, or a
combination thereof, selected by the Borrower in accordance with Sections 2.9
and 2.10.

2.5 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender commitment fees (the “Commitment Fees”) at a rate per
annum equal to 0.125% times the daily average undrawn Commitment of such Lender
during the period from and including September 17, 2012, to and including the
earlier of (x) the date on which the Commitments are terminated pursuant to this
Agreement and (y) the Closing Date, payable quarterly in arrears on each Payment
Date after September 17, 2012 and on the date on which the Commitments are
terminated (it being understood that if the Commitments are terminated pursuant
to this Agreement or the Closing Date occurs prior to September 17, 2012, no
Commitment Fees shall be earned as accrued or payable hereunder); provided that
no Commitment Fee shall accrue hereunder with respect to the Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender.

(b) Duration Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender duration fees (the “Duration Fees”) at such times
following the Closing Date, and calculated in such amounts with respect to the
then outstanding Loan of such Lender, as set forth in the Arrangers Fee Letter
or Joinder Fee Letter, as applicable.

(c) Fee Letters. The Borrower agrees to pay to the Administrative Agent, the
Arrangers and the Lenders any other applicable fees respectively required to be
paid to them in the amounts and at the times as set forth in each Fee Letter.

 

 

21



--------------------------------------------------------------------------------

2.6 Minimum Amount of Each Loan.

Each Eurodollar Loan shall be in the minimum amount of $20,000,000 (and in
multiples of $1,000,000 if in excess thereof), and each Floating Rate Loan shall
be in the minimum amount of $10,000,000 (and in multiples of $1,000,000 if in
excess thereof). The Borrower shall not request a Eurodollar Loan if, after
giving effect to the requested Eurodollar Loan, more than six (6) Interest
Periods would be in effect (unless such limit has been waived by the
Administrative Agent in its sole discretion).

2.7 Optional Commitment Reductions and Principal Payments.

(a) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
The Borrower shall notify the Administrative Agent of any election to terminate
or reduce the Commitments hereunder at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.7(a) shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities (including, without limitation, credit facilities
evidence by a credit agreement or an indenture), in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments pursuant to this Section 2.7 shall
be permanent. Each reduction of the Commitments pursuant to this Section 2.7
shall be made to the Commitments of the Lenders in accordance with their
respective Pro Rata Shares.

(b) The Borrower may from time to time pay, without penalty or premium, all
outstanding Floating Rate Loans, or any portion of the outstanding Floating Rate
Loans, upon prior notice to the Administrative Agent at or before 1:00 p.m. (New
York time) on the date of such payment. The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Loans,
or, in a minimum aggregate amount of $10,000,000 or any integral multiple of
$1,000,000 in excess thereof, any portion of the outstanding Eurodollar Loans
upon prior notice to the Administrative Agent at or before 1:00 p.m. (New York
time) at least three (3) Business Days’ prior to the date of such payment (or,
subject to the payment of any funding indemnification amounts required by
Section 3.4, such other prior notice as the Administrative Agent may agree to).
Subject to Section 2.25, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Pro Rata Share.

2.8 Mandatory Commitment Reductions and Principal Payments.

(a) Unless previously terminated, the Commitments shall terminate immediately
upon the first to occur of the following: (i) the consummation of the Initial
Share Purchase, (ii) the termination of the Borrower’s obligation to consummate
the Initial Share Purchase pursuant to the Share Purchase Agreement and
(iii) the Commitment Termination Date.

(b) In the event that the Borrower or any Subsidiary receives any Net Cash
Proceeds arising from any Debt Issuance, Equity Issuance or Asset Sale
(i) during the period commencing on June 18, 2012 and ending on the Closing
Date, then the Commitments shall be reduced in an

 

22



--------------------------------------------------------------------------------

amount equal to 100% of such Net Cash Proceeds on the earlier of (x) the date of
notice thereof from the Borrower to the Administrative Agent and (y) five
(5) Business Days following the receipt by the Borrower or a Subsidiary of such
Net Cash Proceeds, or (ii) after the Closing Date, then the Borrower shall
prepay the Loans in an amount equal to 100% of such Net Cash Proceeds not later
than five (5) Business Days following the receipt by the Borrower or a
Subsidiary of such Net Cash Proceeds. The Borrower shall promptly notify the
Administrative Agent of the receipt by the Borrower or a Subsidiary of any such
Net Cash Proceeds and the Administrative Agent will promptly notify each Lender
of its receipt of each such notice.

(c) Any termination or reduction of the Commitments pursuant to this Section 2.8
shall be permanent. Each reduction of the Commitments pursuant to this
Section 2.8 shall be made to the Commitments of the Lenders in accordance with
their respective Pro Rata Shares. Subject to Section 2.25, each prepayment
pursuant to this Section 2.8 shall be applied to the Loans of the Lenders in
accordance with their respective Pro Rata Shares.

2.9 Method of Selecting Types and Interest Periods for New Loans.

The Borrower shall select the Type of Loans and, in the case of Eurodollar
Loans, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice substantially in the form
of Exhibit E (a “Borrowing Notice”) not later than 12:00 p.m. (New York time)
one (1) Business Day before the Closing Date for Floating Rate Loans, and three
(3) Business Days before the Closing Date for Eurodollar Loans. A Borrowing
Notice shall specify:

 

  (a) the Closing Date, which shall be a Business Day,

 

  (b) the aggregate amount of such Loans,

 

  (c) the Type of Loans selected, and

 

  (d) in the case of Eurodollar Loans, the Interest Period applicable thereto.

2.10 Conversion and Continuation of Outstanding Loans.

Floating Rate Loans shall continue as Floating Rate Loans unless and until such
Floating Rate Loans are converted into Eurodollar Loans pursuant to this
Section 2.10 or are repaid in accordance with Section 2.7 or 2.8. Each
Eurodollar Loan shall continue as a Eurodollar Loan until the end of the then
applicable Interest Period therefor, at which time such Eurodollar Loan shall be
automatically converted into a Floating Rate Loan unless (x) such Eurodollar
Loan is or was repaid in accordance with Section 2.7 or 2.8 or (y) the Borrower
shall have given the Administrative Agent a Conversion/Continuation Notice (as
defined below) requesting that, at the end of such Interest Period, such
Eurodollar Loan continue as a Eurodollar Loan for the same or another Interest
Period. The Borrower may elect from time to time to convert all or any part of a
Floating Rate Loan into a Eurodollar Loan. Notwithstanding anything to the
contrary contained in this Section 2.10, no Loan may be converted or continued
as a Eurodollar Loan (except with the consent of the Required Lenders) when any
Default has occurred and is continuing. The Borrower shall give the
Administrative Agent irrevocable notice substantially in the form of Exhibit F
(a “Conversion/Continuation Notice”) of each conversion of a Floating Rate Loan
into a Eurodollar Loan or continuation of a Eurodollar Loan not later than 11:00
a.m. (New York time) at least three (3) Business Days prior to the date of the
requested conversion or continuation, specifying:

 

23



--------------------------------------------------------------------------------

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of Loans which are to be converted or
continued, and

(c) the amount of such Loans which are to be converted into or continued as
Eurodollar Loans and the duration of the Interest Period applicable thereto.

2.11 Interest Rates.

Each Floating Rate Loan shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Loan is made or is
automatically converted from a Eurodollar Loan into a Floating Rate Loan
pursuant to Section 2.10, to but excluding the date it is paid or is converted
into a Eurodollar Loan pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate plus the Applicable Margin for such day. Changes in
the rate of interest on that portion of any Loan maintained as a Floating Rate
Loan will take effect simultaneously with each change in the Alternate Base
Rate. Each Eurodollar Loan shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the Eurodollar Rate for the applicable period plus the Applicable Margin. No
Interest Period may end after the Maturity Date.

2.12 Rates Applicable After Default.

During the continuance of a Default (including the Borrower’s failure to pay any
Loan at maturity) the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that interest on the Loans, all
fees or any other Obligations hereunder shall be payable at a rate (after as
well as before the commencement of any proceeding under any Debtor Relief Laws)
equal to 2% per annum in excess of the rate otherwise payable thereon (or, if no
rate is otherwise payable thereon, shall bear interest at a rate equal to the
Floating Rate plus the Applicable Margin plus 2% per annum) commencing on the
date of such Default and continuing until such Default is cured or waived,
provided that, during the continuance of a Default under Section 7.2, 7.6 or
7.7, such rate shall be applicable to all Loans, fees and other Obligations
hereunder commencing on the date of such Default and continuing until such
Default is cured or waived without any election or action on the part of the
Administrative Agent or any Lender.

2.13 Method of Payment.

All payments of the Obligations hereunder shall be made, without setoff,
deduction, or counterclaim, in immediately available funds to the Administrative
Agent at the Administrative Agent’s address specified pursuant to Article XIII,
or at any other Lending Installation of the Administrative Agent specified in
writing by the Administrative Agent to the Borrower, by 1:00 p.m. (New York
time) on the date when due and shall be applied ratably by the Administrative
Agent among the Lenders entitled thereto. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at such Lender’s address specified pursuant to
Article XIII or at any Lending Installation specified in a notice received by
the Administrative Agent from such Lender.

 

24



--------------------------------------------------------------------------------

2.14 Noteless Agreement; Evidence of Indebtedness.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the Type of each Lender’s Loan and the Interest Period, if any,
applicable thereto, (B) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder, (C) the
effective date and amount of each Assignment and Assumption delivered to and
accepted by it and the parties thereto pursuant to Section 12.1, (D) the amount
of any sum received by the Administrative Agent hereunder from the Borrower and
each Lender’s share thereof, and (E) all other appropriate debits and credits as
provided in this Agreement, including, without limitation, all fees, charges,
expenses and interest. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control, absent manifest error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit D (each, a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to such Lender (or its registered assigns). Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.1) be represented by one
or more Notes payable to the payee named therein or any assignee pursuant to
Section 12.1, except to the extent that any such Lender or assignee subsequently
returns any such Note for cancellation and requests that such Loans once again
be evidenced as described in clauses (a) and (b) above.

2.15 Telephonic Notices.

The Borrower hereby authorizes the Lenders and the Administrative Agent to
extend, convert or continue Loans, effect selections of Types of Loans and
transfer funds based on telephonic notices made by any Person or Persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically. The Borrower agrees to deliver promptly to
the Administrative Agent a written confirmation, signed by an Authorized
Officer, if such confirmation is requested by the Administrative Agent or any
Lender, of each telephonic notice. If the written confirmation differs in any
material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error.

 

25



--------------------------------------------------------------------------------

2.16 Interest Payment Dates; Interest and Fee Basis.

Interest accrued on each Floating Rate Loan shall be payable in arrears on each
Payment Date, commencing with the first such date to occur after the Closing
Date, on any date on which the Floating Rate Loan is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Loan converted into a
Eurodollar Loan on a day other than a Payment Date shall be payable on the date
of conversion. Interest accrued on each Eurodollar Loan shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Loan is prepaid, whether by acceleration or otherwise, and at maturity. Interest
accrued on each Eurodollar Loan having an Interest Period longer than three
(3) months shall also be payable on the last day of each three-month interval
during such Interest Period. Interest accrued pursuant to Section 2.12 shall be
payable on demand. With respect to (a) interest on all Loans (other than
Floating Rate Loans where the interest is based on the Alternate Base Rate),
Commitment Fees, Duration Fees and other fees hereunder, such interest or fees
shall be calculated for actual days elapsed on the basis of a 360-day year and
(b) interest on Loans which are Floating Rate Loans where the interest is based
on the Alternate Base Rate, such interest shall be calculated for actual days
elapsed on the basis of a 365/366-day year. Interest shall be payable for the
day a Loan is made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 p.m. (New York time) at the place of payment.
If any payment of principal of or interest on a Loan, any fees or any other
amounts payable to any Agent or any Lender hereunder shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest, fees and commissions in connection with
such payment.

2.17 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans.

Promptly after receipt thereof, the Administrative Agent will notify each Lender
of the contents of each Commitment reduction notice, Borrowing Notice,
Conversion/Continuation Notice and repayment notice received by it hereunder.
The Administrative Agent will notify each Lender of the interest rate applicable
to each Eurodollar Loan promptly upon determination of such interest rate and
will give each Lender prompt notice of each change in the Alternate Base Rate.
Not later than 12:00 noon (New York time) on the Closing Date, each Lender shall
make available its Loan or Loans in funds immediately available in New York to
the Administrative Agent at its address specified pursuant to Article XIII. The
Administrative Agent will make the funds so received from the Lenders available
to the Borrower at the Administrative Agent’s aforesaid address.

2.18 Lending Installations.

Each Lender may book its Loans at any Lending Installation selected by such
Lender and may change its Lending Installation from time to time. All terms of
this Agreement shall apply to any such Lending Installation and the Loans and
any Notes issued hereunder shall be deemed held by each Lender for the benefit
of any such Lending Installation. Each Lender may, by written notice to the
Administrative Agent and the Borrower in accordance with Article XIII, designate
replacement or additional Lending Installations through which Loans will be made
by it and for whose account Loan payments are to be made.

 

26



--------------------------------------------------------------------------------

2.19 Payments Generally; Administrative Agent’s Clawback.

   (a) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
Closing Date (or, in the case of any Loan of Floating Rate Loans, prior to 12:00
noon (New York time) on the Closing Date) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Loan, the
Administrative Agent may assume that such Lender has made such share available
on the Closing Date in accordance with Section 2.17 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Loans
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Floating Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Loans to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Loans. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.6(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 9.6(c) on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 9.6(c).

 

27



--------------------------------------------------------------------------------

2.20 Replacement of Lender.

If any Lender requests compensation under Section 3.1 or 3.2 or if any Lender
ceases to have an obligation to make Eurodollar Loans pursuant to Section 3.3,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5, or
if any Lender is a Defaulting Lender, or if a Lender fails to consent to an
amendment or waiver approved by the Required Lenders as to any matter for which
such Lender’s consent is needed, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 12.1), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.1(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.4) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.1 or payments required to be made pursuant to Section 3.5, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

2.21 [Reserved.]

2.22 [Reserved.]

2.23 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans and accrued interest thereon
greater than its Pro Rata Share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

28



--------------------------------------------------------------------------------

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section 2.23 shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.23 shall
apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.24 [Reserved.]

2.25 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.2 and the definition of Required
Lenders.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan Documents (whether voluntary or
mandatory, at maturity, pursuant to Section 8.1 or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.1), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Unmatured Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fourth, so long as no Default or Unmatured Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time

 

29



--------------------------------------------------------------------------------

when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied first to pay the Loans of all non-Defaulting Lenders on
a pro rata basis prior to being applied as set forth above in this sub-clause
(ii). Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares, whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

ARTICLE III

YIELD PROTECTION; TAXES

3.1 Yield Protection.

If, on or after the date of this Agreement, any Change in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

(b) subjects any Lender to any Tax of any kind whatsoever (except for
Indemnified Taxes or Other Taxes covered by Section 3.5 and Excluded Taxes) on
its loans, loan principal, letters of credit, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loans (or, in the case of a
Change in Law with respect to any Taxes, any Loan) or of maintaining its
obligation to make any such Loan or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

30



--------------------------------------------------------------------------------

3.2 Changes in Capital Adequacy Regulations; Certificates for Reimbursement;
Delay in Requests.

(a) Changes in Capital Adequacy. If any Lender determines that any Change in Law
affecting such Lender or any Lending Installation of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.1 or subsection (a) or (b) of this
Section 3.2 and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.2 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.2 for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

3.3 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Installation to make, maintain or fund Eurodollar Loans, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert Floating Rate Loans to Eurodollar Loans shall be
suspended until such Lender notifies the Administrative Agent and the Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Loans of such Lender to Floating Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

31



--------------------------------------------------------------------------------

3.4 Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Floating Rate Loan on a day other than the last day of the Interest Period for
such Loan or other than upon three (3) Business Days’ prior notice to the
Administrative Agent (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Floating Rate Loan on the date or in the amount notified by the Borrower;
or

(c) any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 2.20;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.4, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Loan was in
fact so funded.

3.5 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both U.S. federal backup withholding
and withholding taxes, from any payment, then (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Administrative Agent shall timely pay
the full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.5) the
Administrative Agent or any Lender receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

 

32



--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable laws.

(c) Indemnification by the Borrower. (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent and each Lender and shall make payment in respect thereof
within thirty (30) days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.5) withheld or deducted by the Borrower or the Administrative Agent or
paid by the Administrative Agent or such Lender, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within thirty (30) days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii)(x)(1) of this subsection. A certificate as to
the amount of any such payment or liability delivered to the Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, (x) indemnify the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of Section 12.1(d) relating to the maintenance of a
Participant Register and (y) the Administrative Agent against any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent that
the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

33



--------------------------------------------------------------------------------

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.5, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.

(ii) Without limiting the generality of the foregoing, if the Borrower is a
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (or, if such Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by applicable laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

 

34



--------------------------------------------------------------------------------

(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN, or

(V) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this sub-clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Installation) to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to

 

35



--------------------------------------------------------------------------------

which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.5, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.5 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent
or such Lender, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest (to the
extent accrued from the date such refund is paid over to the Borrower) or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

3.6 Mitigation Obligations.

If any Lender requests compensation under Section 3.1 or Section 3.2, or the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.5, or
if any Lender gives a notice pursuant to Section 3.3, then such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Installation
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.1, 3.2 or 3.5, as the case may
be, in the future, or eliminate the need for the notice pursuant to Section 3.3,
as applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

3.7 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Loan or a conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, (b) adequate and reasonable means do not exist for determining
the Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Loan, or (c) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Loans
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Loan of, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for Floating Rate Loans in the amount specified therein.

 

36



--------------------------------------------------------------------------------

3.8 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

4.1 Effective Date.

The Lenders’ Commitments shall not become effective hereunder unless the
following conditions are satisfied (or waived in accordance with Section 8.2) on
or prior to the Commitment Termination Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) customary written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, in form and substance mutually
agreed upon by the Administrative Agent and the Borrower, each of the following:

(i) copies of the articles of incorporation of the Borrower, together with all
amendments thereto, and a certificate of good standing, each certified by the
appropriate governmental officer in its jurisdiction of incorporation;

(ii) copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its by-laws and of its Board of Directors’ resolutions and of resolutions or
actions of any other body authorizing the Transactions and the execution of the
Loan Documents to which it is a party and a certification that there have been
no changes to the Borrower’s articles of incorporation provided pursuant to
Section 4.1(b)(i); and

(iii) an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers and any other officers or employees of the
Borrower authorized to sign the Loan Documents to which it is a party and to
request Loans hereunder, upon which certificate the Agents and the Lenders shall
be entitled to rely until informed of any change in writing by the Borrower.

(c) The Administrative Agent, the Arrangers and the Lenders shall have received
all reasonable out-of-pocket expenses for which invoices have been presented to
the Borrower at least 2 Business Days prior to the Effective Date (including,
without limitation, legal fees and expenses), on or prior to the Effective Date.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

37



--------------------------------------------------------------------------------

4.2 Closing Date.

Each Lender’s obligations to make any Loan hereunder shall not become effective
hereunder unless the following conditions are satisfied (or waived in accordance
with Section 8.2) on or prior to the Commitment Termination Date:

(a) The Effective Date shall have occurred.

(b) The Initial Share Purchase shall have been (or, substantially
contemporaneously with the borrowing of the Loans, shall be) consummated
pursuant to the Share Purchase Agreement without giving effect to any
modifications, consents, amendments or waivers by the Borrower thereto that in
each case are materially adverse to the Lenders and the Arrangers, unless each
Arranger shall have provided its written consent thereto.

(c) No Effect shall have occurred or be continuing that has had or would
reasonably be expected to have, individually or in the aggregate, a Target
Material Adverse Effect.

(d) The Arrangers shall have received (i) audited financial statements of each
of the Borrower (in the case of the Borrower, in accordance with Agreement
Accounting Principles) and the Acquired Business (in the case of the Acquired
Business, in accordance with IFRS) for each of their respective three fiscal
years ended at least 90 days prior to the Closing Date; and (ii) unaudited
financial statements for any interim period or periods of each of the Borrower
and the Acquired Business ended after the date of their respective most recently
audited financial statements and more than 60 calendar days prior to the Closing
Date; provided that (x) the Borrower’s filing of any required audited financial
statements with respect to the Borrower on Form 10-K and the Acquired Business’s
making its Annual Reports containing any required audited financial statements
with respect to the Acquired Business publicly available on its website at
http://allianceboots.com will satisfy the requirements under clause (i) above,
as to the Borrower or the Acquired Business, as applicable, and (y) the
Borrower’s filing of any required unaudited financial statements with respect to
the Borrower on Form 10-Q will satisfy the requirements under clause (ii) above
as to it.

(e) The Administrative Agent, the Arrangers and the Lenders shall have received
all fees required to be paid, and all reasonable out-of-pocket expenses for
which invoices have been presented to the Borrower at least 2 Business Days
prior to the Closing Date (including, without limitation, legal fees and
expenses), on or prior to the Closing Date (to the extent due) and the Borrower
shall have complied in all material respects with Sections 3 and 4 of the
Commitment Letter, dated as of June 18, 2012, among the Arrangers and the
Borrower.

(f) The Administrative Agent shall have received each Note requested by any
Lender pursuant to Section 2.14 payable to the order of each such requesting
Lender.

(g) The Lenders shall have received a favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Closing Date) of each of
(i) Thomas Sabatino, General Counsel of the Borrower (covering customary
corporate opinions) and (ii) Wachtell, Lipton, Rosen & Katz or other counsel to
the Borrower reasonably acceptable to the Arrangers (covering customary legal
matters for an unsecured bank loan financing, including a customary opinion as
to no-conflicts with the 2011 Credit Agreement (as amended by the 2011 Credit
Agreement Conforming Amendment, if then effective), the 2007 Credit Facility
Replacement Agreement (or, if not then effective, the 2007 Credit Agreement to
the extent still in effect), the indenture, dated as of July 17, 2008, between
the Borrower, as issuer, and Wells Fargo

 

38



--------------------------------------------------------------------------------

Bank, National Association, as trustee and any other agreement entered by the
Borrower or any of its Subsidiaries following June 18, 2012 with respect to the
incurrence by it of Material Indebtedness), in each case in form and substance
mutually agreed upon by the Administrative Agent and the Borrower.

(h) The Administrative Agent shall have received (i) a certificate in form and
substance mutually agreed upon by the Administrative Agent and the Borrower,
dated as of the Closing Date, from an Authorized Officer or the Secretary or
Assistant Secretary of the Borrower that there has been no change to the matters
previously certified pursuant to Section 4.1(b) (or otherwise providing updates
to such certifications) and that each of the conditions set forth in Sections
4.2(b), (c) and (k) have been satisfied and (ii) a Borrowing Notice in
accordance with Section 2.9.

(i) The Lenders shall have received a certificate, dated as of the Closing Date,
from the Chief Financial Officer of the Borrower demonstrating the solvency (on
a consolidated basis, pro forma for the Transactions) of the Borrower and the
Subsidiaries as of the Closing Date, substantially in the form of Exhibit A.

(j) The Administrative Agent shall have received at least 5 days prior to the
Closing Date all documentation and other information required by bank regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the U.S. Patriot Act, as reasonably requested
by either Arranger or a Lender in writing at least 10 days prior to the Closing
Date.

(k) At the time of and upon giving effect to borrowing of the Loans (i) the
Acquisition Representations and the Specified Representations shall be true and
correct and (ii) there shall not exist any Specified Default.

Without limiting the generality of the provisions of Section 8.2, for purposes
of determining compliance with the conditions specified in Section 4.1 and this
Section 4.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date or Closing Date, as
applicable, specifying its objection thereto.

4.3 Actions During Commitment Period.

During the Commitment Period and notwithstanding (i) any provision to the
contrary in any Loan Document or (ii) that any condition to the occurrence of
the Closing Date may subsequently be determined not to have been satisfied or
that any representation given as a condition thereof was incorrect in any
material respect, except in circumstances where, pursuant to Section 4.2, a
Lender is not obligated to make a Loan, no Lender shall be entitled to:

(a) cancel any of its Commitments (except as set forth in Section 2.7 or
Section 2.8) to the extent to do so would prevent or limit the making of a Loan;

(b) rescind, terminate or cancel this Agreement or any of its Commitments
hereunder or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of its Loan;

 

 

39



--------------------------------------------------------------------------------

(c) refuse to participate in making its Loan; or

(d) exercise any right of set-off or counterclaim in respect of its Loan to the
extent to do so would prevent or limit the making of its Loan;

provided that (i) such rights, remedies and entitlements shall not be limited in
the event that any condition to the occurrence of the Closing Date is not
satisfied on the Closing Date and (ii) from the Closing Date, after giving
effect to the funding of the Loans on such date, all such rights, remedies and
entitlements shall be available to the Lenders pursuant to Section 8.1
notwithstanding that they were not available for use during the Commitment
Period as a result of this Section 4.3.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the Agents
(i) as of the Effective Date (other than with respect to Section 5.5, which
representation and warranty shall only be made as of the Closing Date) and
(ii) as of the Closing Date, as follows:

5.1 Existence and Standing.

The Borrower and each Material Subsidiary (a) is a corporation, partnership or
limited liability company duly and properly incorporated or organized, as the
case may be, validly existing and (to the extent such concept applies to such
entity) in good standing under the laws of its jurisdiction of incorporation or
organization and (b) has all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority would not reasonably be expected to have a
Material Adverse Effect.

5.2 Authorization and Validity.

The Borrower has the power and authority and legal right to execute and deliver
this Agreement and the other Loan Documents and to perform its obligations
thereunder. The execution and delivery by the Borrower of the Loan Documents and
the performance of its obligations thereunder have been duly authorized by
proper proceedings, and the Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, except as may be limited by bankruptcy, insolvency or similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity, regardless of whether considered in a proceeding in equity or at law.

5.3 No Conflict; Government Consent.

(a) Neither the execution and delivery by the Borrower of the Loan Documents,
nor the consummation of the transactions therein contemplated, nor compliance
with the provisions thereof will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on the Borrower or any
Subsidiary, (ii) the Borrower’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating agreement or other management agreement, as
the case may be, or (iii) the provisions of any indenture, instrument or
agreement to which the Borrower or any of its Subsidiaries is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

 

40



--------------------------------------------------------------------------------

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of the Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

5.4 Financial Statements.

Each of the August 31, 2011 audited and May 31, 2012 unaudited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Arrangers and the Lenders, copies of which are included in the Borrower’s
Annual Report on Form 10-K and Quarterly Report on Form 10-Q, respectively, as
filed with the SEC, (a) were prepared in accordance with generally accepted
accounting principles in effect on the date of such statements, (b) fairly
present in all material respects the consolidated financial condition and
operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations and cash flows for the fiscal year and
fiscal quarter then ended, respectively, subject, in the case of clauses (a) and
(b) with respect to the May 31, 2012 unaudited financial statements only, to
normal year-end audit adjustments and to the absence of certain footnotes and
(c) show all material indebtedness and other liabilities, direct or contingent,
of the Borrower and its Subsidiaries as of the date thereof that are required
under Agreement Accounting Principles to be reflected thereon.

5.5 Material Adverse Change.

Except (a) as disclosed in the Buyer SEC Reports (excluding any disclosures set
forth in any risk factor section and in any section relating to forward-looking
or safe harbor statements); or (b) as set forth in the Buyer Disclosure
Schedule, as of the Closing Date, since August 31, 2011 there has been no Buyer
Material Adverse Effect.

5.6 Taxes.

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (i) the Borrower and its Subsidiaries have filed
all United States federal and state income tax returns and all other tax returns
which are required to be filed and have paid all taxes due pursuant to said
returns or pursuant to any assessment received by the Borrower or any of its
Subsidiaries, except such taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided in accordance with
Agreement Accounting Principles, and (ii) no tax liens have been filed and no
claims are being asserted with respect to any such taxes except as are being
contested in good faith and as to which adequate reserves have been provided in
accordance with Agreement Accounting Principles.

5.7 Litigation.

There is no litigation, arbitration, governmental investigation, proceeding or
inquiry pending or, to the knowledge of any of their officers, threatened
against or affecting the Borrower or any of its Subsidiaries, which has not been
disclosed in the Borrower’s 2011 Annual Report on

 

41



--------------------------------------------------------------------------------

Form 10-K and the Borrower’s subsequent Quarterly Reports on Form 10-Q as filed
with the SEC prior to June 18, 2012, (a) that would reasonably be expected to
have a Material Adverse Effect or (b) which seeks to prevent, enjoin or delay
the making of any Loan or otherwise calls into question the validity of any Loan
Document and as to which there is a reasonable possibility of an adverse
decision.

5.8 [Reserved.]

5.9 Accuracy of Information.

All written information (other than financial projections and information of a
general economic or industry nature) provided by the Borrower or its
representatives to the Arrangers or the Lenders in connection with the
Transactions is and will be, when considered together with information in the
Borrower’s 2011 Annual Report on Form 10-K, the Borrower’s subsequent Quarterly
Reports on Form 10-Q as filed with the SEC prior to June 18, 2012 and the
Acquired Business’s 2011/2012 Annual Report, and when taken as a whole and in
light of the circumstances when furnished, correct in all material respects at
the time furnished and does not and will not at the time furnished contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading, in each case, when
considered together with information in the Borrower’s 2011 Annual Report on
Form 10-K, the Borrower’s subsequent Quarterly Reports on Form 10-Q as filed
with the SEC prior to June 18, 2012 and the Acquired Business’s 2011/2012 Annual
Report, and when taken as a whole and in light of the circumstances under which
such statements are made; provided, that such representation and covenant with
respect to the Acquired Business is made to the best of the Borrower’s
knowledge.

5.10 Regulation U.

Neither the Borrower nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate of buying or carrying margin
stock (within the meaning of Regulation U or Regulation X); and after applying
the proceeds of the Loans made hereunder, margin stock (as defined in Regulation
U) constitutes not more than twenty-five (25%) of the value of those assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge, or any other restriction hereunder.

5.11 OFAC, U.S. Patriot Act, FCPA.

The Borrower and each of its Subsidiaries is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the U.S. Patriot Act. No part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

42



--------------------------------------------------------------------------------

5.12 Compliance With Laws.

The Borrower and its Subsidiaries have complied in all material respects with
all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except to the extent that such noncompliance would
not reasonably be expected to result in a Material Adverse Effect.

5.13 Solvency.

The Borrower and its Subsidiaries are, as of the Closing Date upon giving effect
to the making of the Loans and application of the proceeds thereof, on a
consolidated basis, Solvent.

5.14 ERISA; Foreign Pension Matters.

The sum of (a) the Unfunded Liabilities of all Plans and (b) the present value
of the aggregate unfunded liabilities to provide the accrued benefits under all
Foreign Pension Plans do not in the aggregate exceed an amount equal to the sum
of (i) five percent (5%) of the value (as of any date of determination) of all
Plan assets and (ii) five percent (5%) of the fair market value of the assets
held in trust or other funding vehicles for accrued benefits under all Foreign
Pension Plans. Each Plan and each Foreign Pension Plan complies in all material
respects with all applicable requirements of law and regulations, no Reportable
Event has occurred with respect to any Plan that would reasonably be expected to
result in a material liability to the Borrower, the Subsidiaries and members of
the Controlled Group taken as a whole, neither the Borrower nor any other member
of the Controlled Group has, within the past six years, withdrawn from any
Multiemployer Plan or initiated steps to do so, and within the past two years,
no steps have been taken to terminate any Plan.

5.15 Plan Assets; Prohibited Transactions.

The Borrower is not an entity deemed to hold “plan assets” within the meaning of
29 C.F.R. §2510.3-101 of an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to Title I of ERISA or any plan (within the meaning of
Section 4975 of the Code), and neither the execution of this Agreement nor the
making of Loans hereunder gives rise to a prohibited transaction within the
meaning of Section 406 of ERISA or Section 4975 of the Code.

5.16 Environmental Matters.

In the ordinary course of its business, the officers of the Borrower consider
the effect of Environmental Laws on the business of the Borrower and its
Subsidiaries, in the course of which they identify and evaluate potential risks
and liabilities accruing to the Borrower and its Subsidiaries due to
Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws would not reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in compliance with any of
the requirements of applicable Environmental Laws or are the subject of any
federal or state investigation evaluating whether any remedial action is needed
to respond to a release of any toxic or hazardous waste or substance into the
environment, which non-compliance or remedial action would reasonably be
expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

5.17 Investment Company Act.

The Borrower is not an “investment company”, a company “controlled by” an
“investment company” or a company required to register as an “investment
company” each as defined in the Investment Company Act of 1940, as amended.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing, and so long as any Lender shall have any Commitment
hereunder, any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

6.1 Financial Reporting.

The Borrower will maintain, for itself and each Subsidiary, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date the Borrower’s annual report on Form 10-K
is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the fiscal year ending August 31, 2012),
an unqualified audit report certified by independent certified public
accountants of recognized standing, prepared in accordance with Agreement
Accounting Principles on a consolidated basis for itself and its Subsidiaries,
including a balance sheet as of the end of such period, related statements of
income, shareholders’ equity and cash-flows, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
fiscal quarter ending on or about November 30, 2012), for itself and its
Subsidiaries, a consolidated unaudited balance sheet as at the close of each
such period and consolidated statements of income, shareholders’ equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer, chief accounting officer
or treasurer.

(c) Together with the financial statements required under Sections 6.1(a) and
(b), a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.16 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof.

(d) As soon as possible and in any event within twenty-five (25) days after the
Borrower knows that any Reportable Event has occurred with respect to any Plan,
or any material unfunded liability has arisen with respect to any Foreign
Pension Plan, a statement, signed by the chief financial officer or treasurer of
the Borrower, describing said Reportable Event or material unfunded liability
and the action which the Borrower proposes to take with respect thereto.

 

44



--------------------------------------------------------------------------------

(e) As soon as possible and in any event within twenty-five (25) days after
receipt by the Borrower, a copy of (i) any notice or claim to the effect that
the Borrower or any of its Subsidiaries is or may be liable to any Person as a
result of the release by the Borrower, any of its Subsidiaries, or any other
Person of any toxic or hazardous waste or substance into the environment, and
(ii) any notice alleging any violation of any federal, state or local
environmental, health or safety law or regulation by the Borrower or any of its
Subsidiaries, which, in either case, would reasonably be expected to have a
Material Adverse Effect.

(f) Promptly upon the furnishing thereof to the shareholders (other than the
Seller, Barclays Wealth Trustees (Guernsey) Limited, in its capacity as trustee
of the Alliance Boots Management Equity Plan Employee Trust, or any successor
thereto, any distributee of the foregoing pursuant to the Share Purchase
Agreement or any Person that is or becomes a party to the Borrower Shareholders
Agreement in connection with receiving shares of voting stock of the Borrower,
in each case, in its capacity as such) of the Borrower, copies of all financial
statements, reports and proxy statements so furnished.

(g) Promptly upon the filing thereof, copies of all registration statements or
other regular reports not otherwise provided pursuant to this Section 6.1 which
the Borrower or any of its Subsidiaries files with the SEC.

(h) As soon as possible but in any event within ten (10) days after the Borrower
knows of any change in the Moody’s Rating or the S&P Rating, a statement signed
by an Authorized Officer of the Borrower, describing said change.

(i) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(a), (b), (f) or
(g) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreens.com; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent) or filed electronically through EDGAR and
available on the Internet at www.sec.gov; provided that the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting or filing of any such documents and provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each a
“Public Lender”) may have personnel who do not wish to receive material

 

45



--------------------------------------------------------------------------------

non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform that is not designated “Public Side Information.”

6.2 Use of Proceeds.

The Borrower will use the proceeds of the Loans to finance, in part, the payment
of the Initial Share Purchase and to pay related transaction costs.

6.3 Notice of Default.

The Borrower will give prompt notice in writing to the Lenders of the occurrence
of any Default or Unmatured Default.

6.4 Conduct of Business.

The Borrower will, and will cause each of its Subsidiaries to (a) carry on and
conduct its business domestically and/or internationally, as applicable, only in
substantially the same fields of enterprise or businesses reasonably related or
incidental thereto as conducted by the Borrower and its Subsidiaries as of the
Closing Date (after giving effect to the Initial Share Purchase and, if
consummated, the Subsequent Share Purchase), and (b) except as otherwise
permitted by Section 6.10, do all things necessary to remain duly incorporated
or organized, validly existing and (to the extent such concept applies to such
entity) in good standing as a corporation, partnership or limited liability
company in its jurisdiction of incorporation or organization, as the case may
be, and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted, except in each case (other than
the valid existence of the Borrower) where the failure to do so under this
clause (b) would not reasonably be expected to have a Material Adverse Effect.

6.5 Taxes.

The Borrower will, and will cause each Subsidiary to, use reasonable efforts to
file on a timely basis complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, in each case, except those taxes which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside in accordance with Agreement Accounting Principles or except
to the extent that such failure to file such tax returns or pay such taxes would
not reasonably be expected to result in a Material Adverse Effect.

 

46



--------------------------------------------------------------------------------

6.6 Compliance with Laws.

The Borrower will, and will cause each Subsidiary to, comply in all material
respects with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, except to the extent that such noncompliance
would not reasonably be expected to result in a Material Adverse Effect.

6.7 Restrictive Agreements.

The Borrower will not, nor will it permit any Material Subsidiary to, enter into
any agreement that prohibits or restricts the ability of any Material Subsidiary
to pay cash dividends or make other distributions with respect to its equity,
directly or indirectly, to the Borrower, except restrictions that are (a) in
effect on the date hereof, (b) existing with respect to any Person acquired by
the Borrower or any Subsidiary and existing at the time of such acquisition,
which restrictions are not applicable to any Person or the Property of any
Person other than the Person so acquired or its Property, (c) customary net
worth, leverage and other financial covenants, customary covenants regarding the
merger of or sale of stock or Property of a Subsidiary, customary restrictions
on transactions with affiliates and other customary restrictions contained in
any agreement governing Indebtedness otherwise permitted hereunder and (d) any
extensions, refinancings renewals or replacement of any of the foregoing that
are no less favorable in any material respect to the Lenders than those
restrictions that are then in effect and are being extended, refinanced, renewed
or replaced.

6.8 Inspection; Keeping of Books and Records.

Subject to applicable law and third party confidentiality agreements entered
into by the Borrower or any Subsidiary in the ordinary course of business, the
Borrower will, and will cause each Subsidiary to, permit the Administrative
Agent (and, during the continuance of a Default, one or more Lenders), by its
representatives and agents, to inspect any of the Property, books and financial
records of the Borrower and each Subsidiary, to examine and make copies of the
books of accounts and other financial records of the Borrower and each
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Subsidiary with their respective officers at such reasonable times and
intervals as the Administrative Agent may designate but in all events upon
reasonable prior notice to Borrower’s Finance Department, Attention: Director of
Investor Relations; provided that so long as no Default or Unmatured Default is
continuing, the aggregate number of inspections that may be conducted in any
fiscal year shall not exceed one. The Borrower shall keep and maintain, and
cause each of its Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and activities.

6.9 Priority Debt.

The Borrower will not permit Priority Debt (excluding Capitalized Lease
Obligations incurred in connection with a Sale and Leaseback Transaction) to
exceed at any time the Priority Debt Cap (it being understood that, for the
avoidance of doubt, any Indebtedness or other obligation permitted to be
incurred under this Section 6.9 and Section 6.13(h) below shall be counted only
once (without duplication) in determining whether the Priority Debt Cap has been
exceeded).

 

47



--------------------------------------------------------------------------------

6.10 Merger.

(a) The Borrower will not merge into or consolidate with any other Person,
unless (i) the Person formed by such consolidation or into which the Borrower is
merged shall be a Person organized and existing under the laws of the United
States of America, any State thereof or the District of Columbia and shall
expressly assume pursuant to an instrument executed and delivered to the
Administrative Agent, and in form and substance reasonably satisfactory to the
Administrative Agent, the Borrower’s obligations for the due and punctual
payment of the Obligations and the performance of every covenant of this
Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this clause
(a) shall only apply to a merger or consolidation in which the Borrower is not
the surviving Person.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

6.11 Sale of Assets.

The Borrower will not, nor will it permit any Subsidiary to, lease, sell or
otherwise dispose of (a “Disposition”) its Property to any other Person, except:

(a) Sales of inventory in the ordinary course of business.

(b) Other Dispositions of Property not otherwise permitted by this Section 6.11
that during the twelve month period ending with the month in which any such
Disposition occurs, do not constitute a Substantial Portion of the Property of
the Borrower and its Subsidiaries.

(c) Any transfer of an interest in accounts or notes receivable and related
assets as part of a Qualified Receivables Transaction.

(d) Dispositions of (i) cash and cash equivalents and (ii) used, worn out,
obsolete or surplus Property in the ordinary course of business and the
Disposition of intellectual property that is, in the reasonable judgment of the
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrower and its Subsidiaries taken as a whole.

(e) Leases, assignment or sublease of real or personal property in the ordinary
course of business.

(f) Any Disposition to a Subsidiary or the Borrower.

(g) Any Disposition of real property that results from a Casualty Event.

(h) Liens permitted by Section 6.13.

(i) Dispositions of investments in joint ventures, to the extent required by, or
made pursuant to buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements; provided
that the consideration received shall be in an amount at least equal to the fair
market value thereof (determined in good faith by the Borrower).

 

48



--------------------------------------------------------------------------------

(j) Sales, forgiveness or other Dispositions of accounts receivable in the
ordinary course of business in connection with the collection or compromise
thereof.

(k) Any Disposition (or related series of Dispositions) of Property having a
fair market value (as determined in good faith by the Borrower) not exceeding
$25,000,000 for such Disposition (or related series of Dispositions).

6.12 [Reserved.]

6.13 Liens.

The Borrower will not, nor will it permit any Subsidiary to, create, incur, or
suffer to exist any Lien in, of or on the Property of the Borrower or any of its
Subsidiaries, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with Agreement Accounting Principles shall have been set
aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f) Liens incurred in connection with any transfer of an interest in accounts or
notes receivable or related assets as part of a Qualified Receivables
Transaction.

(g) Liens described in the Borrower’s 2011 Annual Report on Form 10-K filed with
the SEC.

(h) Additional Liens securing Indebtedness or other obligations of the Borrower
and/or securing Indebtedness or other obligations of the Borrower’s Subsidiaries
in an aggregate outstanding amount not to exceed at any time the Priority Debt
Cap (it being understood that, for the avoidance of doubt, any Lien permitted
under this Section 6.13(h) and Section 6.9 above shall be counted only once
(without duplication) in determining whether the Priority Debt Cap has been
exceeded).

 

49



--------------------------------------------------------------------------------

(i) Liens, if any, in favor of any issuer of one or more letters of credit
issued under the 2011 Credit Agreement (including as amended by the 2011 Credit
Agreement Conforming Amendment) or 2007 Credit Facility Replacement Agreement,
as applicable, to cash collateralize the obligations of a defaulting lender to
fund risk participations therein.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

6.14 Refinancing of the Loans.

The Borrower shall use all commercially reasonable efforts to refinance the
Loans as promptly as reasonably practicable following the Closing Date and in
connection therewith shall use its commercially reasonable efforts to deliver to
the Arrangers as promptly as reasonably practicable (i) customary pro forma
financial statements for the Borrower (giving effect to the Initial Share
Purchase) meeting the requirements of Regulation S-X for Form S-1 registration
statements and (ii) a preliminary prospectus or preliminary offering memorandum
or preliminary private placement memorandum for use in a customary “roadshow”
and which will be in a form that will enable the independent registered
accountants of the Borrower and the Acquired Business to render a customary
“comfort letter” (including customary “negative assurance”).

6.15 Restricted Payments.

The Borrower shall not declare or pay any special dividends, or make any other
extraordinary distributions to its stockholders, in excess of $500,000,000 in
the aggregate.

6.16 Financial Covenant.

As of the last day of each fiscal quarter of the Borrower, commencing with the
first quarter-end date occurring after the Closing Date, the ratio of
Consolidated Debt to Total Capitalization shall not be greater than 0.50:1.00.

6.17 Share Purchase Agreement.

The Borrower and its Subsidiaries shall not permit any modification, consent,
amendment or waiver by it or its Subsidiaries to the Share Purchase Agreement in
a manner materially adverse to the Lenders unless the Arrangers have provided
their written consent thereto.

 

50



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Breach of Representations or Warranties.

Any representation or warranty made by the Borrower to the Lenders or the
Administrative Agent under this Agreement, or any certificate or information
delivered in connection with this Agreement, shall be false in any material
respect when made or deemed made.

7.2 Failure to Make Payments When Due.

Nonpayment of (a) principal of any Loan when due, or (b) interest upon any Loan
or other fees or other payment Obligations under the Loan Documents within five
(5) Business Days after such interest or other Obligation becomes due.

7.3 Breach of Covenants.

The breach by the Borrower of (a) any of the terms or provisions of Sections
6.3, 6.7, 6.9, 6.10, 6.11, 6.13, 6.15, 6.16 or 6.17 or (b) any of the other
terms or provisions of this Agreement which is not remedied within thirty
(30) days after the Borrower knows of the occurrence thereof.

7.4 [Reserved.]

7.5 Default as to Other Indebtedness.

(a) Failure by the Borrower or any of its Subsidiaries to pay when due (whether
at stated maturity, by acceleration or otherwise) any Indebtedness (i) under the
Existing Credit Agreements, the 2011 Credit Agreement Conforming Amendment or
the 2007 Credit Facility Replacement Agreement or (ii) under any other
Indebtedness that, individually or in the aggregate, exceeds $100,000,000 or the
equivalent thereof in currencies other than Dollars (the Indebtedness described
in this clause (a) being referred to as “Material Indebtedness”).

(b) Any event or condition occurs that results in any Material Indebtedness
becoming due, or commitments with respect thereto being terminated, prior to
their scheduled maturity, payment or termination date, or enables or permits
(with or without the giving of notice, lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or commitments with
respect thereto to be terminated, prior to its scheduled maturity, payment or
termination date or to require the prepayment, repurchase or defeasance thereof,
prior to its scheduled maturity date (in each case after giving effect to any
cure period); provided that this clause (b) shall not apply to secured
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness.

(c) The Borrower or any of its Material Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

7.6 Voluntary Bankruptcy; Appointment of Receiver; Etc.

The Borrower or any of its Material Subsidiaries shall (a) have an order for
relief entered with respect to it under the Federal bankruptcy laws as now or
hereafter in effect, (b) make an assignment for the benefit of creditors,
(c) apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
Substantial Portion of its Property, (d) institute any proceeding seeking an
order for relief under

 

51



--------------------------------------------------------------------------------

the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (e) take any
corporate or partnership action to authorize or effect any of the foregoing
actions set forth in this Section 7.6, or (f) fail to contest in good faith any
appointment or proceeding described in Section 7.7.

7.7 Involuntary Bankruptcy; Appointment of Receiver; Etc.

Without the application, approval or consent of the Borrower or any of its
Material Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or
similar official shall be appointed for the Borrower or any of its Material
Subsidiaries or any Substantial Portion of its Property, or a proceeding
described in Section 7.6(d) shall be instituted against the Borrower or any of
its Material Subsidiaries, and such appointment continues undischarged, or such
proceeding continues undismissed or unstayed, in each case, for a period of
sixty (60) consecutive days.

7.8 Unfunded Liabilities.

The sum of (a) the Unfunded Liabilities of all Plans and (b) the present value
of the aggregate unfunded liabilities to provide the accrued benefits under all
Foreign Pension Plans exceeds in the aggregate an amount equal to the sum of
(i) five percent (5%) of the value (as of any date of determination) of all Plan
assets and (ii) five percent (5%) of the fair market value of the assets held in
trust or other funding vehicles for accrued benefits under all Foreign Pension
Plans, or any Reportable Event shall occur in connection with any Plan that
would reasonably be expected to result in a material liability to the Borrower,
the Subsidiaries and members of the Controlled Group taken as a whole.

7.9 Judgments.

The Borrower or any of its Material Subsidiaries shall fail within sixty
(60) days to pay, bond or otherwise discharge one or more judgments or orders
for the payment of money (except to the extent covered by independent third
party insurance and as to which the insurer has not disclaimed coverage) in
excess of $100,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

7.10 Other ERISA Liabilities.

The Borrower, any Subsidiary or any other member of the Controlled Group shall
have been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability or become obligated to make contributions to a
Multiemployer Plan in an amount which, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Borrower, any Subsidiary or
any other member of the Controlled Group as withdrawal liability (determined as
of the date of such notification), exceeds $50,000,000 or requires payments
exceeding $50,000,000 per annum.

7.11 Change in Control.

Any Change in Control shall occur.

 

52



--------------------------------------------------------------------------------

7.12 Invalidity of Loan Documents.

Any material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations (other than contingent
indemnification obligations that survive the termination of this Agreement),
ceases to be in full force and effect; or the Borrower contests in any manner
the validity or enforceability of any Loan Document; or the Borrower denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document for any reason other
than as expressly permitted hereunder or thereunder.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1 Acceleration, Etc.

If any Default described in Section 7.6 or 7.7 occurs with respect to the
Borrower, the obligations of the Lenders to make Loans shall automatically
terminate and the Obligations shall immediately become due and payable without
any election or action on the part of the Administrative Agent or any Lender. If
any other Default occurs, the Required Lenders (or the Administrative Agent,
with the consent of the Required Lenders) may (subject, however, to the
provisions of Section 4.3) declare the Obligations to be due and payable (in
whole or in part), whereupon the Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives. Promptly upon any acceleration of
the Obligations, the Administrative Agent will provide the Borrower with notice
of such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations as a result of any Default (other than any Default as described in
Section 7.6 or 7.7) and before any judgment or decree for the payment of the
Obligations due shall have been obtained or entered, the Required Lenders (in
their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration.

8.2 Amendments.

Subject to the provisions of this Article VIII, the Required Lenders (or the
Administrative Agent with the consent in writing of the Required Lenders) and
the Borrower may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrower hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall:

(a) Extend the final maturity of any Loan of any Lender or reduce or forgive all
or any portion of the principal amount thereof payable to any Lender, or reduce
the rate or extend the scheduled time of payment of interest or fees thereon
(other than a waiver of the application of the default rate of interest pursuant
to Section 2.12) payable to any Lender, without the consent of such Lender.

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.23 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby.

 

53



--------------------------------------------------------------------------------

(c) Extend the Maturity Date or the Commitment Termination Date as it applies to
any Lender, or increase the amount or otherwise extend the term of the
Commitment of any Lender hereunder without the consent of such Lender.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.10 without the consent of all Lenders.

(e) Amend this Section 8.2 without the consent of all Lenders.

provided further, that (x) no amendment of any provision of this Agreement
relating to any Agent shall be effective without the written consent of such
Agent; and (y) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (it being specifically understood and agreed that
any amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

8.3 Preservation of Rights.

No delay or omission of the Lenders or Agents to exercise any right under the
Loan Documents shall impair such right or be construed to be a waiver of any
Default or an acquiescence therein, and the making of a Loan notwithstanding the
existence of a Default or Unmatured Default or the inability of the Borrower to
satisfy the conditions precedent to such Loan shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Administrative Agent with the consent of, the requisite
number of Lenders required pursuant to Section 8.2, and then only to the extent
in such writing specifically set forth. All remedies contained in the Loan
Documents or by law afforded shall be cumulative and all shall be available to
the Agents and the Lenders until all of the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any

 

54



--------------------------------------------------------------------------------

investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of making any Loan, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than any contingent indemnification obligations for which no claim has
been made) hereunder shall remain unpaid or unsatisfied.

9.2 Governmental Regulation.

Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

9.3 Headings.

Section headings in the Loan Documents are for convenience of reference only,
and shall not govern the interpretation of any of the provisions of the Loan
Documents.

9.4 Entire Agreement.

The Loan Documents and the Fee Letters embody the entire agreement and
understanding among the Borrower, the Agents, and the Lenders party thereto and
supersede all prior agreements and understandings among the Borrower, the Agents
and the Lenders, as applicable, relating to the subject matter thereof.

9.5 Several Obligations; Benefits of this Agreement.

The respective obligations of the Lenders hereunder are several and not joint
and no Lender shall be the partner or agent of any other (except to the extent
to which the Agents are authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.1(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement; provided, however, that the parties hereto expressly agree that
each Arranger shall enjoy the benefits of the provisions of Sections 2.5(c),
9.6, 9.10 and 10.7 to the extent specifically set forth therein and shall have
the right to enforce such provisions on its own behalf and in its own name to
the same extent as if it were a party to this Agreement.

9.6 Expenses; Indemnification.

(a) Costs and Expenses. The Borrower shall reimburse (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent, the Arrangers and their respective Affiliates (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent and the
Arrangers), in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Syndication
Agent, the Arrangers or any Lender (including the

 

55



--------------------------------------------------------------------------------

reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Arrangers or any Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent, the Arrangers, or
any Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section 9.6, or (B) in connection with the Loans made
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Syndication Agent, the
Arrangers, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.5), (ii) any Loan or the use or proposed use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 9.6(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 9.6 to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Pro Rata Share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.19(b).

 

56



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

(e) Payments. All amounts due under this Section 9.6 shall be payable not later
than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 9.6 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitment and the repayment, satisfaction or discharge of all the
other Obligations.

9.7 Reserved.

9.8 Accounting.

Except as provided to the contrary herein, all accounting terms used herein
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with Agreement Accounting Principles. If any changes in generally
accepted accounting principles are hereafter required or permitted and are
adopted by the Borrower or any of its Subsidiaries with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any of the financial covenants, tests, restrictions
or standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the parties hereto agree, at the Borrower’s request, to
enter into negotiations, in good faith, in order to amend such provisions in a
credit neutral manner so as to reflect equitably such changes with the desired
result that the criteria for evaluating the Borrower’s and its Subsidiaries’
financial condition shall be the same after such changes as if such changes had
not been made; provided, however, until such provisions are amended in a manner
reasonably satisfactory to the Administrative Agent and the Required Lenders, no
Accounting Change shall be given effect in such calculations and all financial
statements and reports required to be delivered hereunder shall be prepared in
accordance with Agreement Accounting Principles without taking into account such
Accounting Changes. In the event such amendment is entered into, all references
in this Agreement to Agreement Accounting Principles shall mean generally
accepted accounting principles as of the date of such amendment.

9.9 Severability of Provisions.

Any provision in any Loan Document that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of all
Loan Documents are declared to be severable. Without limiting the foregoing
provisions of this

 

57



--------------------------------------------------------------------------------

Section 9.9, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

9.10 Non-Liability of Lenders.

The relationship between the Borrower on the one hand and the Lenders and the
Agents on the other hand shall be solely that of borrower and lender. None of
the Agents, the Arrangers or any Lender shall have any fiduciary
responsibilities to the Borrower. None of the Agents, the Arrangers or any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower’s business
or operations. The Borrower agrees that none of the Agents, the Arrangers or any
Lender shall have liability to the Borrower (whether sounding in tort, contract
or otherwise) for losses suffered by the Borrower in connection with, arising
out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless (x) it is determined in a final,
non-appealable judgment by a court of competent jurisdiction that such losses
resulted from the gross negligence or willful misconduct of the party from which
recovery is sought or (y) such losses result from a claim brought by the
Borrower against the Agents or any Lender for breach in bad faith of such
Person’s funding obligations hereunder, or under any other Loan Document, if the
Borrower has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction. None of the Agents,
the Arrangers, or any Lender shall have any liability with respect to, and the
Borrower hereby waives, releases and agrees not to sue for, any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) suffered by the Borrower in connection with, arising out of, or in any
way related to the Loan Documents or the transactions contemplated thereby.

9.11 Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives on a confidential basis (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any state, federal or foreign authority or examiner
regulating banks or banking or otherwise purporting to have jurisdiction over it
or its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as may be compelled in a judicial
or administrative proceeding or otherwise required by applicable laws or
regulations or by any subpoena or similar legal process, provided that the
Administrative Agent and the Lenders, as applicable, shall, to the extent
practicable and permitted by applicable Law, endeavor to give the Borrower
reasonable notice of any subpoena or similar legal process before complying
therewith, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or Fee Letter or any
action or proceeding relating to this Agreement or any other Loan Document or
Fee Letter or the enforcement of rights hereunder or thereunder or the
transactions contemplated hereby or thereby or enforcement hereof and thereof or
the assertion of any due diligence defense, (f) subject to an agreement
containing provisions substantially the same as those of this Section 9.11 or
other provisions at least as restrictive as this Section 9.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective

 

58



--------------------------------------------------------------------------------

counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower, (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 9.11 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates from a
source, other than the Borrower or its Affiliates, that is not to such Person’s
knowledge subject to any confidentiality or fiduciary obligation to the Borrower
with respect to such Information, (i) on a confidential basis, to ratings
agencies if requested or required by such agencies in connection with a rating
relating to the Loans hereunder; provided, however, that any such ratings agency
shall be informed of the confidentiality of such information and instructed to
keep such information confidential in accordance with its standard practices or
(j) to the extent that such information was already in the Administrative
Agent’s or Lender’s possession (other than as a result of the Administrative
Agent or Lender, as applicable, being provided such information by or on behalf
of the Borrower hereunder) or is independently developed by the Administrative
Agent or Lender, as applicable.

In addition, the Administrative Agent and each Lender may disclose the existence
of this Agreement and customary information about this Agreement with respect to
the identities of the parties, principal amount, pricing and tenor, to market
data collectors, similar services providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement and the other Loan Documents.

For purposes of this Section 9.11, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities Laws.

9.12 Disclosure.

The Borrower and each Lender hereby acknowledge and agree that each Agent and/or
its respective Affiliates and certain of the other Lenders and/or their
respective Affiliates from time to time may hold investments in, make other
loans to or have other relationships with the Borrower and its Affiliates.

 

59



--------------------------------------------------------------------------------

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority.

Each of the Lenders hereby irrevocably appoints Goldman Sachs to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article X, other than Section 10.6,
below, are solely for the benefit of the Administrative Agent and the Lenders,
and the Borrower shall not have rights as a third party beneficiary of any of
such provisions (other than as provided in Section 10.6, below).

10.2 Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

10.3 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in good faith in accordance with the advice of any such counsel,
accountants or experts.

10.4 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

60



--------------------------------------------------------------------------------

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.5 Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article X shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

61



--------------------------------------------------------------------------------

10.6 Resignation of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, subject to, so long as no Default or
Unmatured Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above, subject to, so long as no Default or Unmatured
Default has occurred and is continuing, the consent of the Borrower (such
consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section 10.6. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section 10.6). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article X and Section 9.6 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.7 Non-Reliance on Administrative Agent and Other Lenders.

Each of the Lenders acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or other Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

62



--------------------------------------------------------------------------------

ARTICLE XI

SETOFF

11.1 Setoff.

In addition to, and without limitation of, any rights of the Lenders under
applicable law, if any Default occurs, any and all deposits (including all
account balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such Lender
to the extent the Obligations shall then be due; provided, that in the event
that any Defaulting Lender shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of Section 2.25(a)(ii)
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this
Section 12.1, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 12.1 or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section 12.1 (and any other attempted assignment or transfer by any party hereto
shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

63



--------------------------------------------------------------------------------

(B) in any case not described in subsection (b)(i)(A) of this Section 12.1, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Default or Unmatured Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 12.1 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund with respect to such Lender; provided
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

 

64



--------------------------------------------------------------------------------

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 12.1, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 9.6 with respect
to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 12.1.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. In
addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender. The Register shall be available for inspection by the
Borrower at any reasonable time and from time to time upon reasonable prior
notice. In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.

 

65



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, Defaulting Lender or the Borrower or any of
the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or Loans); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.2 that affects such Participant. Subject to subsection (e) of this
Section 12.1, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section 12.1. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.1 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.1, 3.4 or 3.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.5 unless such Participant
agrees to comply with Section 3.5 as though it were a Lender (it being
understood that the documentation required under Section 3.5(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

66



--------------------------------------------------------------------------------

12.2 [Reserved].

12.3 [Reserved].

12.4 Dissemination of Information.

The Borrower authorizes each of the Lenders to disclose to any Participant or
any other Person acquiring an interest in the Loan Documents by operation of law
(each a “Transferee”) and any prospective Transferee any and all information in
such Lender’ possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including without limitation any information contained in any
reports or other information delivered by the Borrower pursuant to Section 6.1;
provided that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement or other provisions at least as restrictive as
Section 9.11 including making the acknowledgments set forth therein.

12.5 Tax Treatment.

If any interest in any Loan Document is transferred to any Transferee which is
organized under the laws of any jurisdiction other than the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(e).

ARTICLE XIII

NOTICES

13.1 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.1
hereof; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire
provided to the Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

67



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one

 

68



--------------------------------------------------------------------------------

individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of the Borrower
so long as such notices appear on their face to be authentic even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each Lender and
the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1 Counterparts; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. Except as
provided in Article IV, this Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the parties hereto, and thereafter shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email shall be effective as delivery of a manually
executed counterpart of this Agreement.

14.2 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, or any other state laws based on
the Uniform Electronic Transactions Act.

 

69



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1 CHOICE OF LAW.

THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES THEREUNDER (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER THEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT
INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

15.2 CONSENT TO JURISDICTION.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, OR, IF THAT COURT DOES NOT HAVE
SUBJECT MATTER JURISDICTION, ANY STATE COURT LOCATED IN THE CITY AND COUNTY OF
NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS AND HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENTS OR
ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY ANY PARTY INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

EACH OF THE BORROWER, THE AGENTS AND THE LENDERS HEREBY AGREES FURTHER THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE PERSON
AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 13.1 AND AGREES THAT SUCH
SERVICE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PERSON
IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE
AND BINDING SERVICE IN EVERY RESPECT. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
THE AGENTS OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

15.3 WAIVER OF JURY TRIAL.

EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR

 

70



--------------------------------------------------------------------------------

UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THE TRANSACTIONS OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED HEREBY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 15.3 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOAN MADE HEREUNDER. IN THE EVENT
OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

15.4 U.S. Patriot Act Notice.

Each Lender that is subject to the U.S. Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the U.S. Patriot Act , it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the U.S. Patriot Act. The Borrower shall, promptly
following a request by the Administrative Agent or any Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
U.S. Patriot Act.

15.5 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arrangers and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Arrangers and the Lenders is and has been acting
solely as a principal

 

71



--------------------------------------------------------------------------------

and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent nor the Arrangers nor any of the Lenders has any obligation
to the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests, including economic interests, that differ
from those of the Borrower and its Affiliates, and neither the Administrative
Agent nor the Arrangers nor any of the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

[Signature Pages Follow]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders and the Agents have executed this
Agreement as of the date first written above.

 

WALGREEN CO.,

as the Borrower

/s/ Jason Dubinsky

Name: Jason Dubinsky

Title: Treasurer

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as the Administrative Agent and a Lender,

/s/ Robert Ehudin

Name: Robert Ehudin

Title: Authorized Signatory

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

/s/ J. Casey Cosgrove

Name: J. Casey Cosgrove

Title: Director

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

/s/ Brendan Korb By: Brendan Korb, Vice President

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

/s/ Lisa Kopff

By:   LISA KOPFF Name:   AUTHORIZED SIGNATORY

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as a Lender

/s/ John Runger

By:   John Runger Name:   MANAGING DIRECTOR

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

/s/ Christine Howatt

By:   Christine Howatt Name:   Authorized Signatory

[Signature Page to Bridge Loan Agreement]



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.,

as a Lender

/s/ Noel Purcell

Name:   Noel Purcell Title:   Authorized Signatory

[Signature Page to Bridge Loan Agreement]